Friedmann, J.,
dissents and votes to affirm the order appealed from, with the following memorandum: The evidence in the record establishes that in late 1986 and early 1987 the plaintiff’s agents endeavored to find suitable office space in Westchester County for the defendants, and that they introduced the defendants’ real estate manager, Leonard DiPippo, to the Dictaphone property on February 9, 1987. Moreover, the plaintiff’s agents proposed that the defendants’ executive office space could be expanded by construction on the building’s adjoining parcel of vacant land. In addition, the plaintiff’s agents have averred that DiPippo assured them on the eve of the defendants’ formal inspection of the Dictaphone site that the plaintiff would be "recognized and protected as to any lease agreement related to the Dictaphone property” — an assurance given by DiPippo in the context of his request that the plaintiff’s agents not attend the formal viewing. DiPippo has never denied making this promise. When the defendants did rent the property introduced to them by the plaintiff, and embarked upon precisely the development of the adjoining lot that the plaintiff had proposed, they did so pursuant to a lease containing a provision that its new landlord would "indemnify and hold [the defendants] harmless against and from any liabilities arising from any claim for brokerage commissions including, without limitation, the cost of attorney’s fees in connection therewith”.
Under these circumstances, I agree with the Supreme Court that the plaintiff raised triable issues of fact as to the existence of an oral agreement that it would be recognized as the exclusive real estate broker in connection with the defendants’ leasing of the Dictaphone property (see, Gordon Co. v Tucker Anthony & R.L. Day, 162 AD2d 319).